Title: To James Madison from John Rowan, 21 February 1809
From: Rowan, John
To: Madison, James



Sir
Feby. 21st. 1809

The territory of Illinois having been lately erected I take the liberty of recommending the Honorable John Boyle as a Suitable Person to be Appointed Governor of that Territory.  I have had the pleasure of an intimate acquaintance with Mr. Boyle for Several years.  He has in a very high degree those Attributes of head and heart which constitute the principal qualifications for a Station so high and responsible.  I mean, Extent of information, correctness of Judgement, soundness of discretion, decisiveness of Action, and Suavity of deportment.  I am persuaded that his appointment to that Office (such is his Known worth) woud. give very General Satisffaction to the people of the Territory and of the Western Country Generally.  I have the honor to be Sir your most Obt.

John Rowan

